                                  Case 21-10950-LSS                  Doc 1        Filed 06/20/21           Page 1 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CP Holdings LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3141 Hood Street, Suite 220
                                  Dallas, TX 75219
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-10950-LSS                Doc 1        Filed 06/20/21            Page 2 of 14
Debtor    CP Holdings LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6231

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Annex 1                                                 Relationship             Affiliate
                                                  District   Delaware                      When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 21-10950-LSS                      Doc 1      Filed 06/20/21             Page 3 of 14
Debtor   CP Holdings LLC                                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                               25,001-50,000
                                 50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 21-10950-LSS                    Doc 1        Filed 06/20/21             Page 4 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                              Check if this an
                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on      June 20, 2021
                                                   MM / DD / YYYY


                              X                                                                           Marc Weinsweig
                                  Signature of authorized representative of debtor                        Printed name

                                  Title   Independant Manager




18. Signature of attorney     X /s/ Patrick J. Reilley                                                     Date June 20, 2021
                                  Signature of attorney for debtor                                              MM / DD / YYYY

                                  Patrick J. Reilley
                                  Printed name

                                  Cole Schotz P.C.
                                  Firm name

                                  500 Delaware Avenue, Suite 1410
                                  Wilmington, DE 19801
                                  Number, Street, City, State & ZIP Code


                                  Contact phone     302-652-3131                  Email address      preilley@coleschotz.com

                                  No. 4451 DE
                                  Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 1
                  Case 21-10950-LSS      Doc 1     Filed 06/20/21     Page 5 of 14




                                            ANNEX 1

                                  SCHEDULE OF DEBTORS

       On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case) filed in this Court a petition for relief under chapter 11 of title 11 of the United
States Code. Substantially contemporaneously with the filing of these petitions, these entities
filed a motion requesting that their respective chapter 11 cases be jointly administered for
procedural purposes only.



Debtors                                            Federal Employer Identification Number

CP Holdings LLC                                    XX-XXXXXXX

Pacrim U.S. LLC                                    XX-XXXXXXX




62815/0001-40919739v1
                  Case 21-10950-LSS      Doc 1    Filed 06/20/21      Page 6 of 14




                        CP HOLDINGS LLC AND PACRIM U.S. LLC

                               (Chapter 11 Bankruptcy Petition)

                        __________________________________________

                  WRITTEN CONSENT OF THE INDEPENDENT MANAGER
                      __________________________________________

        The undersigned, being the sole independent manager (the “Manager”) of each of CP
HOLDINGS LLC, a Nevada limited liability (“CP Holdings”), and Pacrim U.S. LLC, a
Delaware limited liability company (“Pacrim”, and together with CP Holdings, the “Companies”,
and each individually a “Company”), does hereby consent to and adopt the following resolutions
as of June 20, 2021:

                               (Chapter 11 Bankruptcy Petition)

        WHEREAS, in light of the current financial condition of the Companies, the Manager
has investigated, discussed and considered options for addressing each Company’s financial
challenges and, in order to maximize value for each Company’s stakeholders, has concluded that
it is in the best interests of each Company, their respective creditors, employees and other
interested parties that a petition be filed by each Company seeking relief under the provisions of
Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

         NOW THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Manager, and in order to maximize value for
each Company’s stakeholders, it is desirable and in the best interests of each Company, their
respective creditors, employees and other interested parties that a petition be filed by the
Company in the United States Bankruptcy Court for the District of Delaware (“Bankruptcy
Court”) seeking relief under the Bankruptcy Code; and it is further

        RESOLVED, that Marc Weinsweig, in his capacity as the independent Manager and
authorized signatory of each Company (the “Authorized Signatory”), be, and hereby is,
authorized, empowered and directed, in the name and on behalf of each Company, to execute,
verify and file in Bankruptcy Court all petitions, schedules, lists and other papers or documents,
and to take and perform any and all further actions and steps that the Authorized Signatory
deems necessary, desirable and proper in connection with each Company’s case under the
Bankruptcy Code, with a view to the successful prosecution of such case; and it is further

        RESOLVED, that the Authorized Signatory, on behalf of each Company, be, and hereby
is, authorized, empowered and directed to retain the law firm of Cole Schotz P.C. (“CS”) as
bankruptcy counsel to represent and assist the Companies in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Companies rights in connection
therewith, and the Authorized Signatory is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
bankruptcy, and to cause to be filed an appropriate application for authority to retain the services
of CS; and it is further


62815/0001-40887411v2
                  Case 21-10950-LSS      Doc 1       Filed 06/20/21   Page 7 of 14




        RESOLVED, that the Authorized Signatory, on behalf of the Company, be, and hereby
is, authorized, empowered and directed to retain the services of Anderson LeNeave & Co.
(“Anderson LeNeave”) as the investment banker for each Company with respect to restructuring
matters, and in connection therewith, the Authorized Signatory is hereby authorized and directed
to execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the bankruptcy, and to cause to be filed an appropriate application for authority
to retain the services of Anderson LeNeave; and it is further

        RESOLVED, that the Authorized Signatory, on behalf of each Company, be, and hereby
is, authorized, empowered and directed to employ any other professionals necessary to assist
each Company in carrying out its duties under the Bankruptcy Code; and in connection
therewith, the Authorized Signatory is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to or immediately upon the filing of the
Chapter 11 case and cause to be filed appropriate applications with the Bankruptcy Court for
authority to retain the services of any other professionals, as necessary, and on such terms as are
deemed necessary, desirable and proper; and it is further

        RESOLVED, that the Authorized Signatory, on behalf of each Company, be, and hereby
is, authorized, empowered and directed to take any and all actions, to execute, deliver, certify,
file and/or record and perform any and all documents, agreements, instruments, motions,
affidavits, applications for approvals or rulings of governmental or regulatory authorities or
certificates and to take any and all actions and steps deemed by the Authorized Signatory to be
necessary or desirable to carry out the purpose and intent of each of the foregoing resolutions and
to effectuate a successful Chapter 11 case, including causing each Company to enter into one or
more restructuring transactions, including without limitation the DIP Financing (as hereinafter
defined) (each a “Restructuring Transaction”); and it is further

        RESOLVED, that the Authorized Signatory is hereby authorized and empowered, in the
name of and on behalf of each Company, to take actions and negotiate or cause to be prepared
and negotiated and to execute, deliver, perform and cause the performance of any agreements,
certificates, instruments, receipts, petitions, motions or other papers or documents in furtherance
of any Restructuring Transaction to which each Company is or will be a party, including, but not
limited to, any management agreements, Chapter 11 plan, disclosure statement, asset purchase
agreement, and all exhibits and/or ancillary documents related thereto (collectively, the
“Restructuring Documents”); and it is further

       RESOLVED, that the Authorized Signatory is hereby authorized and empowered in the
name of, and on behalf of each Company to take any and all actions to (i) obtain bankruptcy
court approval of the Restructuring Documents in connection with any Restructuring
Transaction, and (ii) obtain bankruptcy court approval of any Restructuring Transaction.

                               (Debtor-in-Possession Financing)

       WHEREAS, in the judgment of the Manager, it is desirable and in the best interests of
each Company, its creditors and other interested parties that the Companies obtain post-petition
debtor-in-possession financing pursuant to the terms of the DIP Agreement (as hereinafter
defined).


                                                 2
62815/0001-40887411v2
                  Case 21-10950-LSS        Doc 1       Filed 06/20/21   Page 8 of 14




         NOW, THEREFORE, BE IT:

        RESOLVED, that the Authorized Signatory, on behalf of each Company, be, and hereby
is, authorized, empowered and directed to (a) obtain post-petition financing from Tor Asia Credit
Master Fund LP (“Lender”) pursuant to that certain Debtor-in-Possession Credit Agreement by
and among each Company and Lender (the “DIP Agreement”), which shall provide for a debtor-
in-possession credit facility with a maximum availability of up to $3 million and the use of cash
collateral (the “DIP Financing”); (b) provide adequate protection to Lender and incur obligations
related thereto and to pledge and grant liens on the assets of each Company, as may be
contemplated by or required under the terms of such DIP Financing; and (c) execute the DIP
Agreement and any appropriate cash collateral agreements, related ancillary documents,
supplemental agreements, instruments, amendments, restatements, amendment and restatements,
modifications, renewals, replacements, consolidations, substitutions, extensions, security
agreements, pledges, guarantees, bills, notes, or certificates on behalf of each Company which
shall be necessary, proper or advisable under or in connection with any of the foregoing.



                                        (General Resolutions)

        RESOLVED, that all action heretofore taken and all documentation heretofore delivered
by the Managers of the Companies and/or the Authorized Signatory, or any other duly authorized
officer of the Companies in the name and on behalf of each Company in furtherance of any or all
of the preceding resolutions be, and the same hereby are, ratified, confirmed and approved; and it
is further

       RESOLVED, that this Written Consent shall serve in lieu of a special meeting of the
Managers of the Companies, and the undersigned hereby waive all requirements as to notice of a
meeting; and it is further

        RESOLVED, that this Written Consent may be executed by facsimile, telecopy or other
electronic means or reproduction, and such execution shall be considered valid, binding and
effective for all purposes; and it is further

       RESOLVED, that this Written Consent may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall constitute one
and the same instrument.



                        [The remainder of this page is intentionally left blank.]




                                                   3
62815/0001-40887411v2
                  Case 21-10950-LSS   Doc 1       Filed 06/20/21   Page 9 of 14




        IN WITNESS WHEREOF, the undersigned have executed this Written Consent of the
Independent Manager of CP HOLDINGS LLC and PACRIM U.S. LLC as of the date first set
forth above.



                                          _________________________________
                                          Marc Weinsweig




                                              4
62815/0001-40887411v2
               Case 21-10950-LSS        Doc 1   Filed 06/20/21     Page 10 of 14




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

CP HOLDINGS LLC,                                      Case No. 21- (__)

               Debtor.



                      CORPORATE OWNERSHIP STATEMENT AND
                        LIST OF EQUITY INTEREST HOLDERS

         Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, set forth below are the corporate entities that (i) directly or indirectly own 10% or

more of any class of CP Holdings LLC’s equity interests, as of June 20, 2021; and (ii) their

addresses and nature of equity interests:

 Shareholder/Equity Owner                   Address               Membership Interest
                                                                     Percentage
PCII Holdings LLC                 3141 Hood Street, Suite 220, 100%
                                  Dallas, TX 75219
                                         Case 21-10950-LSS                    Doc 1         Filed 06/20/21                Page 11 of 14


 Fill in this information to identify the case:
 Debtor name CP Holdings LLC, et al.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bank of Commerce                Ken Lickteig                    Loan Guaranty          Contingent                                                                    $2,217,135.29
 101 W. Main Street
 P.O. Box 538                    klickteig@sekbank.
 Chanute, KS 66720               com
                                 620-431-1400
 Southside Bank                  Landon Brim        Loan Guaranty                       Contingent                                                                    $2,197,861.90
 1201 S. Beckham
 Avenue                          Landon.Brim@Sou
 Tyler, TX 75701                 thside.com
                                 817-228-8296
 Bank of Commerce                Ken Lickteig    Loan Guaranty                          Contingent                                                                      $176,074.35
 101 W. Main Street
 P.O. Box 538                    klickteig@sekbank.
 Chanute, KS 66720               com
                                 620-431-1400
 SDE LLC                         Joe Velarde        Trade Debt                          Disputed                                                                          $27,137.00
 Steven Hsu,
 Manager                         joe@cilv.com
 535 S. Parish Place              (702) 454-7788
 Burbank, CA 91506
 CliftonLarsonAllen              Allen Williams                  Professional                                                                                             $21,525.00
 c/o Allen Williams                                              Services
 5001 Spring Valley              allen.williams@CL
 Road, Suite 600W                Aconnect.com
 Dallas, TX 75244                972-383-5700
                                 x25728
 Robert Boone                    Michael Brock                                          Contingent                                                                        $10,000.00
 c/o Brock & Stout,                                              Legal Demand           Unliquidated
 LLC                             bankruptcy@brock                                       Disputed
 6336 Woodmere                   andstoutlaw.com
 Blvd.                           334-265-7355
 Montgomery, AL
 36117




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10950-LSS                    Doc 1         Filed 06/20/21                Page 12 of 14



 Debtor    CP Holdings LLC, et al.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SNI Companies                    Jill Mok                       Trade Debt             Disputed                                                                            $9,000.00
 c/o Jill Mok
 AR/Collections                  jmok@snicompanie
 Manager                         s.com
 7301 N. State                   954.907.5592
 Highway 161, Suite
 250
 Irving, TX 75039
 Parity Consultants,             c/o Brad Wilson                 Trade Debt                                                                                                 $7,487.78
                                 Fax: 682.292.1919
 LLC                             Main Office: 469-240-50
 2785 Rockbrook Dr.              90
 Suite 106                       Email: brad.wilson@par
 Lewisville, TX 75067            ity.us.com
 Benchmark Design                                                Trade Debt                                                                                                 $4,600.00
 Group, LLC                      (903)534-5353
 2026 - B Republic
 Drive
 Tyler, TX 75701
 MetLife Group                                                   Employee                                                                                                   $3,033.26
 Benefits                                                        Benefits
 P.O. Box 803323
 Kansas City, MO
 64180-3323
 Lisa Gann                       Lisagan7@gmail.com              Employee Wages                                                                                             $2,709.41
 2121 Steeplewood                817-300-8084
 Drive
 Grapevine, TX 76051
 Automatic Data                                                  Payroll                                                                                                    $2,255.49
 Processing, Inc.                                                Processing
 1 ADP Boulevard
 Roseland, NJ 07068
 Reliance Standard                                               Employee                                                                                                   $2,012.29
 590 Madison                                                     Benefits
 Avenue
 New York, NY 10022
 Avalonpark Texas,                                               Trade Debt             Disputed                                                                            $1,000.00
 L.P., 9300 Vera Cruz,
 Austin TX 78737
 Fidelity Security Life                                          Employee                                                                                                     $664.95
 Insurance                                                       Benefits
 P.O. Box 632530
 Cincinnati, OH
 45263-2530
 Time Warner Cable                                               Trade Debt                                                                                                   $268.54
 P.O. Box 60074
 City of Industry, CA
 91716-0074
 One Uptown Venture, LLC Caitlin Tyner                           Trade Debt             Disputed                                                                              $200.00
 ,2619 MCKINNEY AVE.,    Leasing Director
 DALLAS, TX 75204        P. 214.468.0001
                                 CTYNER@ONEUPTOWN.COM




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10950-LSS                    Doc 1         Filed 06/20/21                Page 13 of 14



 Debtor    CP Holdings LLC, et al.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kathleen Sudsberry              Anthony B.                      Lawsuit                Contingent                                                                Unknown
 c/o Johnson Law                 Johnson, Esq.                                          Unliquidated
 Firm, LLC                                                                              Disputed
 60 Court Square                 johnsonlaw@bells
 West                            outh.net
 Centreville, AL                 205-926-4674
 35042




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 21-10950-LSS                          Doc 1        Filed 06/20/21            Page 14 of 14




 Fill in this information to identify the case:

 Debtor name         CP Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration                Corporate Ownership Statement and List of Equity Interest Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 20, 2021                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Marc Weinsweig
                                                                         Printed name

                                                                         Independant Manager
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
